Citation Nr: 0334767	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1963.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied service connection for the cause 
of the veteran's death and denied entitlement to dependency 
and indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant is the surviving spouse of the veteran 
and she perfected an appeal of these determinations to the 
Board.

When this matter was previously before the Board in February 
2001 it was remanded for further development and 
adjudication.  Thereafter, in February 2003, the Board denied 
the appellant's claim of service connection for the cause of 
the veteran's death, and that issue is therefore no longer 
before VA.

In the introduction to the February 2003, the Board, pursuant 
to Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001), a stay 
was imposed at the Board on the processing of appeals 
involving claims for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 where the veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty.  The Board explained 
that, because during his lifetime, the veteran had never 
established a right to receive total service-connected 
disability compensation from VA for a continuous period of 
ten years or more immediately prior to his death or for at 
least five continuous years from the date of discharge from 
service, the appellant's claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 was subject to the 
stay and the Board's consideration of this claim was had to 
be deferred.  Recently, however, this stay was lifted, see 
Chairman's Memorandum No. 01-01-17 (April. 8, 2001); 
accordingly, the Board will proceed with its consideration of 
the appellant's 1318 claim.

Finally, the Board notes that in her September 1999 
Substantive Appeal, the appellant requested the opportunity 
to testify at a hearing conducted before a member of the 
Board (now known as a Veterans Law Judge) in Washington, DC.  
In a signed December 2000 statement, however, the appellant 
withdrew this hearing request.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, and during his 
lifetime, the veteran never asserted a claim of service 
connection.

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).




Background

As noted above, the veteran served on active duty from 
November 1942 to October 1963.  Although he was treated for 
several conditions during service, during his lifetime, the 
veteran did not formally, or informally, seek service 
connection for any disability, and at the time of his death, 
service connection had not been established for any 
condition.

The veteran died in February 1999, and the immediate cause of 
his death was cancer of the stomach with liver metastasis; 
cerebral vascular accidents were identified as another 
significant condition contributing to his death.  In March 
1999, the veteran filed a claim seeking entitlement to DIC 
benefits.

In an April 1999 statement, the appellant reported that she 
had not married the veteran until 1989, and had no medical 
records in her possession that she could submit in support of 
her DIC claim.

In the August 1999 rating decision on appeal, the RO denied 
the appellant's claim of entitlement to DIC benefits because 
the veteran was not continuously rated as totally disabled by 
reason of service-connected disability for a period of ten 
years or more immediately preceding his death, or for five 
years if the total evaluation was continuously in effect from 
the date of his discharge from military service.  In reaching 
this determination, the RO pointed out that service 
connection was not established for any condition during the 
veteran's lifetime and that there was no evidence indicating 
that had he established service connection, he would have 
been rated as 100 percent disabled.

In her August 1999 Notice of Disagreement (NOD), the 
appellant maintained that the veteran was sick and suffered 
from many problems subsequent to his retirement from the 
military, which were never documented in medical records.  

Thereafter, following the RO's issuance of a Statement of the 
Case (SOC), in her September 1999 Substantive Appeal, the 
appellant stated, "I wish to pursue this appeal based on the 
conditions of my husband and the fact that he was unable to 
pursue this in the manner in which it should have before his 
death."  In addition, she reiterated that the veteran 
suffered from numerous health problems after his separation 
from service that were "never documented."

In February 2001, the Board remanded this case in light of 
the enactment of the VCAA.  In doing so, the Board reiterated 
that the appellant, as the veteran's surviving spouse, may be 
paid DIC, in the same manner "as if" the veteran's death 
were service connected, if the veteran were actually in 
receipt of "or entitled to receive" total compensation 
benefits for a period of 10 or more years immediately 
preceding death.  Id.  The Board noted that veteran was not 
actually in receipt of a total compensation rating for ten 
years preceding his death, and that the appellant was 
apparently asserting that the veteran was "entitled to 
receive" total compensation for at least ten years before 
death.  As such, the Board advised the appellant that she was 
entitled to submit medical or lay evidence in support of the 
claim.  In addition, the Board instructed the RO to obtain 
any outstanding records identified by the appellant.

In June 2001, the RO sent the appellant and her 
representative a letter notifying her of the VCAA and 
requesting that she submit any evidence that might support 
her claim.  In doing so, the RO specifically inquired whether 
the veteran had ever been treated at a VA facility, and 
stated that it would obtain directly any such records of 
treatment.  

In a January 2002 statement, the appellant responded that she 
had no further evidence to add to the record and requested 
that the her appeal be returned to the Board for a decision 
based on the evidence of record.

Thereafter, in an October 2002 rating decision, a copy of 
which was issued to the appellant as part of the Supplemental 
Statement of the Case dated later same month, the RO 
confirmed and continued the denial of the appellant's DIC 
claim.  In doing so, the RO noted that at the time of his 
death the veteran had "never submitted a claim requesting 
consideration for VA benefits and had not established 
entitlement under the VA compensation program."  The RO also 
pointed out that the appellant had not furnished any medical 
evidence that would support the conclusion that the veteran 
was either totally disabled for ten years prior to his death, 
or at that level of disability due to a condition that was 
related to his military service.

Later that same month, the appellant responded with a 
statement that, in its entirety, consists of the following:  
"This is to advise you that I have stated my case completely 
and I would like for you to forward my appeal to the Board of 
Veterans' Appeals.  Please do not hold my records any longer.  
Your attention in this matter is greatly appreciated."

Finally, in December 2002 written argument, the appellant's 
representative requested that all reasonable doubt be 
resolved in her favor and that the appeal be granted.

Analysis

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for CUE in the adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending, the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (2002), 
effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit, after reviewing its holding 
in NOVA I, acknowledged that VA had determined that the two 
statutes at issue should be interpreted the same way and had 
amended §38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.  

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are:  (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  In this case, the old version of 
38 C.F.R. § 3.22, as interpreted to allow for consideration 
of hypothetical entitlement, is clearly more favorable to the 
appellant.  

In this case, the crucial fact, which is not at issue, is 
that during his lifetime the veteran neither submitted a 
claim seeking service connection for any condition nor was 
service connection ever established for any disability.  
Moreover, despite repeated requests by both the RO and the 
Board, the appellant has not been able to identify any 
evidence of the veteran's private or VA treatment, and 
accordingly, no medical records, other than his service 
medical records, have been associated with the claims folder.  
Indeed, on numerous occasions, e.g., in her April 1999 and 
January 2002 statements, she stated that she knew of no 
outstanding medical records.  Moreover, in her September 1999 
Substantive Appeal, the appellant conceded that the veteran 
never asserted a claim of entitlement to VA compensation 
benefits "as he should have before his death."

Although the Board acknowledges that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), the Court has held that "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, even had records of the 
veteran care been received by VA, they could not have served 
as a claim of service connection because service connection 
had not previously been established for any condition, and 
thus the mere receipt of medical records could not have been 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  

Accordingly, because the veteran never submitted a claim 
seeking service connection and service connection was not 
otherwise established, it is necessarily follows that he was 
not in receipt of or entitled to receive compensation at the 
rate of 100 percent (total rating) due to service-connected 
disability for a period of ten or more years immediately 
preceding death.  As such, as a matter of law, the 
appellant's DIC claim must be denied.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Mason v. Principi, 16 Vet. App. at 132; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



